


Form of
[AMENDED AND RESTATED] INDEMNIFICATION AGREEMENT
This Agreement, dated as of the ____ day of _____________, 20__ between Northrop
Grumman Corporation, a Delaware corporation (the “Corporation”), and
______________ (“Indemnitee”).
WHEREAS, it has come to the attention of the Board of Directors of the
Corporation (the “Board”) that in certain circumstances highly competent persons
have become more reluctant to serve publicly-held corporations as directors,
officers or in other capacities unless they are provided with adequate
protection from the risk of liability due to claims and actions against them
arising out of their service to and activities on behalf of such corporations;
and
WHEREAS, it has also come to the attention of the Board that, in this regard,
the difficulty of maintaining adequate liability insurance and the uncertainties
related to indemnification for directors and officers have increased the
difficulty of attracting and retaining such highly competent persons; and
WHEREAS, the Board has determined that an increased difficulty in attracting and
retaining such highly competent persons is detrimental to the best interests of
the Corporation and its stockholders and that persons serving the Corporation
should be assured they will have adequate protection from certain liabilities;
and
WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law, so that such persons will serve or continue to serve the
Corporation, free from undue concern that they will not be adequately
indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of any rights
granted under the Restated Certificate of Incorporation of the Corporation, or
Article V of the Restated Bylaws of the Corporation, and any resolutions adopted
pursuant thereto, and shall not be deemed to be a substitute therefor nor to
diminish or abrogate any rights of Indemnitee thereunder; and
[WHEREAS, Indemnitee and the Corporation are parties to that certain
Indemnification Agreement dated ____________ (the “Existing Indemnification
Agreement”) and Indemnitee and the Corporation wish to amend and restate the
Existing Indemnification Agreement to clarify the Corporation’s obligations
under the Existing Indemnification Agreement and to provide for certain
additional rights granted or to be granted to new directors and officers of the
Corporation; and]
WHEREAS, Indemnitee is willing to serve the Corporation in the capacity or
capacities in which he or she serves, continue so to serve and, if appropriate,
to take on additional service for or on behalf of the Corporation on the
condition that Indemnitee be indemnified according to



--------------------------------------------------------------------------------




the terms of this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


Section 1.Definitions. For purposes of this Agreement:
(a)    The term “Change in Control” means a change in control of the
Corporation, occurring after the Effective Date, which would be required to be
reported in response to Item 6(e) of Schedule 14A under Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Corporation is then subject to such reporting requirement. Without limiting the
generality of the foregoing, a Change in Control shall be deemed to have
occurred if, after the Effective Date: (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Corporation is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which (A) members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter or (B) the voting securities of the Corporation
outstanding immediately prior to such transaction do not continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such
transaction with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; (iii) an involuntary
case or other proceeding shall be commenced against the Corporation seeking
liquidation, reorganization or other relief with respect to its debts under any
federal, state or foreign bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and, such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days, or an order for relief shall
be entered against the Corporation under any such bankruptcy laws as now or
hereafter in effect or (iv) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two-thirds of
the directors then still office who were directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board.
(b)    The term “Corporate Status” means the status of a person as a current or
former director, officer, employee, agent or fiduciary of the Corporation or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the request of the
Corporation, including as a deemed fiduciary.



--------------------------------------------------------------------------------




(c)    The term “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
(d)    The term “Effective Date” means as of_________________, 20__.
(e)    The term “Expenses” shall be broadly construed and shall include all
reasonable attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, communication charges, postage, delivery service fees, and all other
customary direct or indirect disbursements or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding or a proceeding to enforce
Indemnitee’s rights under this Agreement. The term “Expenses” shall also include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation, the premium, security for, and other costs
relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent. The parties agree that, to the fullest extent permitted by law, for
the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Corporation in accordance with this Agreement, all
Expenses included in such demand that are certified by affidavit of Indemnitee’s
counsel as being prudent and appropriate in the good faith judgment of such
counsel shall be presumed conclusively to be reasonable Expenses. To the fullest
extent permitted by law, the Corporation agrees that, in any proceeding for an
advancement of Expenses, it will not assert or make any claim that any Expenses
(including without limitation attorneys’ fees and expert witness or consultant
fees) incurred by or on behalf of Indemnitee are not reasonable if counsel for
Indemnitee certifies by affidavit his or her belief that such Expenses were
prudent and appropriate in the good faith judgment of such counsel; provided
that, following the final disposition of the Proceeding for which Expenses are
advanced, the Corporation may seek to recover any Expenses that it establishes
are not reasonable in an action brought to enforce the undertaking granted by
Indemnitee pursuant to Section 9. The term “Expenses” shall not include the
amount of judgments, fines or penalties against Indemnitee or amounts paid in
settlement in connection with such matters.
(f)    The term “Independent Counsel” means an attorney, a law firm, or a member
of a law firm, who (or which) is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation, any entity or enterprise controlled by the
Corporation, or Indemnitee or any entity controlled by Indemnitee, in any other
matter material to either such party; or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.
(g)    The term “Proceeding” means any threatened, pending or completed action,
suit, or proceeding, whether civil, criminal, administrative or investigative,
and whether formal or informal, except one initiated by an Indemnitee pursuant
to Section 12 of this Agreement to



--------------------------------------------------------------------------------




enforce Indemnitee’s rights under this Agreement. Without limiting the
foregoing, the term “Proceeding” shall include any arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing, subpoena or
other response to process served, request for information from government
agencies or other third parties, internal investigation, any other proceeding or
other process that Indemnitee in good faith believes might lead to the
institution of a Proceeding.
(h)    The term “Rating Event” means the Corporation’s [“issuer credit rating”
from Standard & Poor’s Financial Services LLC] is or is lowered to [BBB] or
lower on any day within the five-year period after the occurrence of a Change in
Control; provided, that if [Standard & Poor’s Financial Services LLC] ceases to
provide an [issuer credit rating] for the Corporation, the Corporation shall
select a comparable statistical rating organization and rating level as a
replacement for purposes of this definition.
(i)    References to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Corporation” shall include services by such director, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries; and
a person who acted in good faith and in a manner such person reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement.
Section 2.    Services by Indemnitee. Indemnitee agrees to serve as an Officer
of the Corporation. Indemnitee may at any time and for any reason resign from
any such position (subject to any other contractual obligation or any obligation
imposed by operation of law) in which event the Corporation shall have no
obligations under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Corporation (or
any of its subsidiaries or any other entity or enterprise) and Indemnitee. The
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve in the aforementioned capacity with the
Corporation in accordance with the terms of this Agreement.
Section 3.    Indemnification. The Corporation shall indemnify, and advance
Expenses to, Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to, or is threatened to be made a party to, any Proceeding
(including a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) by reason of Indemnitee’s Corporate Status against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with such Proceeding. For
purposes of this Section 3, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to the fullest
extent authorized or permitted by any amendments to or replacements of the
Delaware General Corporation Law (the “DGCL”) that increase the extent to which
a corporation may indemnify its officers and directors (including amendments to
or replacements of any provisions that authorize or contemplate additional
indemnification by agreement). For the avoidance of doubt, if Indemnitee becomes
a party to, or is otherwise involved in, any Proceeding initiated by the
Corporation or any governmental or regulatory body to require



--------------------------------------------------------------------------------




Indemnitee to repay an advancement of expenses from the Corporation or to obtain
a determination from a judicial or regulatory body that indemnification is
prohibited by applicable law, the Corporation shall, to the fullest extent
permitted by law, indemnify Indemnitee for the Expenses Indemnitee incurs in
such suit and advance Expenses to Indemnitee prior to the final disposition of
such suit.
Section 4.    Proceedings Other Than Proceedings by or in the Right of the
Corporation. Without limiting the scope of Section 3, Indemnitee shall be
entitled to the rights of indemnification provided in this Section if, by reason
of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to any Proceeding, other than a Proceeding by or in the right of the
Corporation. Pursuant to this Section, Indemnitee shall be indemnified against
all Expenses, judgments, penalties, fines, other monetary remedies and amounts
paid in settlement incurred by Indemnitee or on Indemnitee’s behalf in
connection with any such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.
Section 5.    Proceedings by or in the Right of the Corporation. Without
limiting the scope of Section 3, Indemnitee shall be entitled to the rights of
indemnification provided in this Section if, by reason of Indemnitee’s Corporate
Status, Indemnitee is, or is threatened to be made, a party to any Proceeding
brought by or in the right of the Corporation to procure a judgment in its
favor. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection with any
such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in any such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Corporation if applicable law prohibits such indemnification; provided, however,
that if applicable law so permits, indemnification against Expenses shall
nevertheless be made by the Corporation in such event if, and only to the extent
that, the Court of Chancery of the State of Delaware (the “Delaware Court”), or
the court in which such Proceeding shall have been brought or is pending, shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such Expenses as the Delaware Court or such
other court shall deem proper.
Section 6.    Contribution. To the fullest extent permitted by applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Expenses, judgments, fines, penalties, other monetary remedies, amounts paid or
to be paid in settlement in connection with any claim relating to a Proceeding,
in such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (i) the relative benefits
received by the Corporation and Indemnitee as a result of the events or
transactions giving rise to such



--------------------------------------------------------------------------------




Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such events or transactions.
Section 7.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement (other than
Section 17), to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to or a participant in, and is successful, on the
merits or otherwise, in any Proceeding, or in defense of any Claim, issue or
matter therein, Indemnitee shall be indemnified by the Corporation against all
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection with each successfully resolved claim, issue or matter. For the
purposes of this Section and without limiting the foregoing, to the fullest
extent permitted by law, the termination of any claim, issue or matter in any
such Proceeding by dismissal, with or without prejudice, or, in the case of a
government or other third-party inquiry, conclusion of such inquiry without
formal action, shall be deemed to be a successful result as to such claim, issue
or matter.
Section 8.    Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness in any Proceeding (and is not a
party or threatened to be made a party to such Proceeding), Indemnitee shall be
indemnified against all Expenses incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.
Section 9.    Advancement of Expenses. The Corporation shall advance, to the
extent not prohibited by applicable law, all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding within ten days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. Execution of this
Agreement shall constitute an undertaking by Indemnitee that Indemnitee
undertakes to repay any Expenses advanced if it shall ultimately be determined
(by a court of competent jurisdiction in a final judgment not subject to appeal)
that Indemnitee is not entitled to be indemnified by the Corporation against
such Expenses. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. The right to advancement under this Agreement
shall include (a) advancement for any and all Expenses incurred pursuing an
action to enforce the rights of advancement, indemnification or other rights set
forth in this Agreement, and (b) Expenses incurred in preparing and forwarding
statements to the Corporation to support any claims for advancement under this
Agreement. Indemnitee may, in Indemnitee’s written request for advancement
described below in Section 10, specify whether the Corporation shall (i) pay
such Expenses on behalf of Indemnitee, (ii) advance to Indemnitee funds in an
amount sufficient to pay such



--------------------------------------------------------------------------------




Expenses, or (iii) reimburse Indemnitee for such Expenses, and any advancement
of Expenses by the Corporation shall be in accordance with such specification by
Indemnitee.
Section 10.    Procedure for Determination of Entitlement to Indemnification or
Contribution.
(a)    To obtain indemnification or contribution under this Agreement in
connection with any Proceeding, and for the duration thereof, Indemnitee shall
submit to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification or contribution. Without limiting the foregoing
sentence, Indemnitee must provide the Corporation with a copy of any summons,
citation, subpoena, complaint, indictment, information or other similar document
relating to such Proceeding with which Indemnitee is served or otherwise
received and which is reasonably requested by the Corporation. The Corporation
will be entitled to participate in any Proceeding at its own expense. Indemnitee
shall have the right to engage Indemnitee’s own counsel in connection with any
Proceeding. Indemnitee’s counsel shall cooperate reasonably with the
Corporation’s counsel to minimize the cost of defending claims against the
Corporation and Indemnitee. The Secretary of the Corporation shall, promptly
upon receipt of any such request for indemnification or contribution, advise the
Board in writing that Indemnitee has requested indemnification or contribution.
(b)    Upon written request by Indemnitee for indemnification or contribution
pursuant to Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Corporation, in which case
in the manner provided for in clause (ii) or (iii) of this Section 10(b)) in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change in Control shall not have occurred, (A) by a majority vote of
the Disinterested Directors, even though less than a quorum, or (B) by a
committee of Disinterested Directors designated by majority vote of the
Disinterested Directors even though less than a quorum, or (C) if there are no
Disinterested Directors or the Disinterested Directors so direct, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, as determined by the Board, or (iii) if necessary, as provided in
Section 11(b). If it is so determined that Indemnitee is entitled to
indemnification or contribution, payment to Indemnitee shall be made within ten
days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification or contribution, including without limitation
providing to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification or contribution) and the Corporation hereby



--------------------------------------------------------------------------------




agrees to indemnify and hold Indemnitee harmless therefrom.
(c)    If required, Independent Counsel shall be selected as follows: (i) if a
Change in Control shall not have occurred, Independent Counsel shall be selected
by the Corporation, and the Corporation shall give written notice to Indemnitee
advising Indemnitee of the identity of Independent Counsel so selected; or (ii)
if a Change in Control shall have occurred, Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Corporation, in which event (i) shall apply), and Indemnitee shall
give written notice to the Corporation advising it of the identity of
Independent Counsel so selected. In either event, Indemnitee or the Corporation,
as the case may be, may, within ten days after such written notice of selection
shall have been given, deliver to the Corporation or to Indemnitee, as the case
may be, a written objection to such selection. Such objection may be asserted
only on the ground that Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1, and the objection
shall set forth with particularity the factual basis of such assertion. If such
written objection is made, Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within ten days after submission by Indemnitee of a
written request for indemnification or contribution pursuant to Section 10(a),
no Independent Counsel shall have been selected without objection, either the
Corporation or Indemnitee may petition the Delaware Court, for resolution of any
objection which shall have been made by Indemnitee to the Corporation to the
selection of Independent Counsel and/or for appointment as Independent Counsel
of a person selected by such court or by such other person as such court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b).
The Corporation shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with its
actions pursuant to this Agreement, and the Corporation shall pay all reasonable
fees and expenses incident to the procedures of this Section 10(c), regardless
of the manner in which such Independent Counsel was selected or appointed. The
Corporation shall indemnify Independent Counsel against any and all expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Upon the due commencement date of any judicial
proceeding pursuant to Section 12(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
Section 11.    Presumptions and Effects of Certain Proceedings.
(a)    To the fullest extent permitted by applicable law, in making a
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 10(a), and
the Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to the presumption. Neither (i) the failure of the Corporation, any one
or more Disinterested Directors (or committees thereof) or of Independent
Counsel to have made a determination prior to the commencement of



--------------------------------------------------------------------------------




any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Corporation, any one or more Disinterested
Directors (or committees thereof) or by Independent Counsel that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
(b)    If the person, persons or entity empowered or selected under Section 10
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within 60 days after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
require(s) such additional time for the obtaining or evaluating of documentation
and/or information relating thereto if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(b).
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.
(d)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Corporation or any entity or enterprise that
Indemnitee is serving at the request of the Corporation shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 9, (iii) the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b) and such determination
shall not have been made and delivered in a written opinion within 90 days after
receipt by the Corporation of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7, Section 8 or the last
sentence of Section 10(b) within ten days after receipt by the Corporation of a
written request therefor, (v) payment of



--------------------------------------------------------------------------------




indemnification is not made within ten days after a determination has been made
that Indemnitee is entitled to indemnification or such determination is deemed
to have been made pursuant to Section 10 or 11, or (vi) payment to Indemnitee
pursuant to any contribution rights under this Agreement is not made within the
later of ten days after receipt by the Corporation of a written request therefor
and the date that Indemnitee is entitled to seek an adjudication by the Delaware
Court in accordance with this paragraph for a claim for indemnification with
respect to any Proceeding giving rise to a right to contribution, Indemnitee
shall be entitled to an adjudication in the Delaware Court of Indemnitee’s
entitlement to such contribution, indemnification or advancement of Expenses.
The Corporation shall not oppose Indemnitee’s right to seek any such
adjudication.
(b)    In the event that a determination shall have been made pursuant to
Section 10 that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section shall be conducted in all respects
as a de novo trial on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination and the Corporation may not refer to or
introduce into evidence any determination pursuant to Section 10 of this
Agreement adverse to Indemnitee. In any judicial proceeding commenced pursuant
to this Section, the Corporation shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
(c)    If a determination shall have been made or deemed to have been made
pursuant to Section 10 or 11 that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law.
(d)    The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement.
(e)    In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall, to the fullest extent permitted by law, be
entitled to recover from the Corporation, and be indemnified by the Corporation
against, any and all Expenses incurred by Indemnitee in such judicial
adjudication regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
Section 13.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.



--------------------------------------------------------------------------------




(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Restated
Certificate of Incorporation or Restated Bylaws of the Corporation, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to Indemnitee with respect to any action taken or omitted by
such Indemnitee in such Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.
(b)    The Corporation hereby acknowledges that Indemnitee has, or may from time
to time have, certain rights to indemnification, advancement of Expenses and/or
insurance that is either (1) provided by a fund or other entity with which
Indemnitee is associated or its affiliates (“Fund Indemnitors”) or (2) pursuant
to insurance obtained on Indemnitee’s own behalf (“Individual Insurance,” and
together with the obligations of Fund Indemnitors, the “Other Arrangements”).
The Corporation hereby agrees (i) that the Corporation will not assert in any
litigation between the Corporation and Indemnitee that the Corporation’s
obligations under this Agreement are not primary relative to the Other
Arrangements, or that any obligation of the providers of the Other Arrangements
to advance Expenses or to provide indemnification for the same Expenses,
judgments, penalties, fines, other monetary remedies, amounts paid in
settlement, incurred by Indemnitee or on Indemnitee’s behalf are not secondary,
(ii) that the Corporation shall be required to advance the full amount of
Expenses (subject to the provisions concerning advancement of Expenses set forth
in this Agreement) incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines, other monetary remedies,
amounts paid in settlement, relative to the Other Arrangements, or as may be
required by the terms of this Agreement, the Restated Certificate of
Incorporation or Restated Bylaws of the Corporation (or any other agreement
between the Corporation and Indemnitee), without regard to any rights Indemnitee
may have under the Other Arrangements, and (iii) that with respect to the
Corporation’s obligations to advance Expenses and indemnify Indemnitee by reason
of Indemnitee’s service as an officer or director of the Corporation, the
Corporation irrevocably waives, relinquishes and releases the providers of the
Other Arrangements from any and all claims for contribution, subrogation or any
other recovery of any kind in respect thereof. The Corporation further agrees
that no advancement or payment by the providers of the Other Arrangements on
behalf of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and to the
extent consistent with the terms of the Other Arrangements the providers of the
Other Arrangements shall have a right of contribution and/or be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Corporation. Nothing in this Agreement shall be deemed to
prevent the Corporation from taking any action necessary to require its own
insurer(s) to provide coverage to the Corporation or its officers or directors
(including Indemnitee), including causing any person (including a provider of
Other Arrangements to be named as a party to a declaratory judgment action
brought to obtain such relief).
(c)    Indemnitee’s rights under this Agreement to receive payment of amounts as
indemnification or advancement of Expenses shall not be subject to offset,
set-off or reduction on



--------------------------------------------------------------------------------




account of, and shall be separate from, any obligation or liability that
Indemnitee may have to the Corporation or any subsidiary and shall be paid
without regard thereto.
(d)    Except as provided in Section 13(b), the Corporation shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.
(e)    Except as provided in Section 13(b), in the event of any payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights.
Section 14.    Insurance. Nothing in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or Indemnitee against any Expenses, judgments, penalties, fines,
other monetary remedies and amounts paid in settlement incurred by Indemnitee in
any such capacity, or arising out of Indemnitee’s status as such, whether or not
Indemnitee would be indemnified against such expense, liability or loss under
this Agreement. To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents of fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee serves or served at the request of the Corporation, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available under such policy or
policies for any person then serving as a director, officer, employee, agent or
fiduciary. Until the termination of this Agreement in accordance with Section
15, the Corporation shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect a policy or policies of directors’ and
officers’ liability insurance providing coverage for directors, officers,
employees, agents and fiduciaries of the Corporation that is reasonable in scope
and amount, as determined by the Corporation in its reasonable discretion
considering applicable facts and circumstances, including, but not limited to,
industry standards. In the event of a Change in Control occurring prior to the
termination of this Agreement pursuant to Section 15, the Corporation shall
maintain (or cause to be maintained) for the benefit of Indemnitee, the same
policy or policies of liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation that is reasonable in
scope and amount, as determined by the Corporation in its reasonable discretion
considering applicable facts and circumstances, including, but not limited to,
industry standards for a period of ten years thereafter or the termination of
this Agreement in accordance with Section 15, whichever is later. The minimum AM
Best rating for the insurance carrier of such insurance shall not be less than
A-VI. If, at the time of the receipt of a notice of a claim pursuant to the
terms of this Agreement, the Corporation has directors’ and officers’ liability
insurance in effect, the Corporation shall



--------------------------------------------------------------------------------




give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies.
Section 15.    Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten years after the date that Indemnitee shall
have ceased to serve as a director, officer, employee, agent or fiduciary of the
Corporation or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Corporation; or (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Corporation shall use its
reasonable best efforts to require and cause any successor, and any direct or
indirect parent of any successor, whether direct or indirect by purchase,
merger, consolidation or otherwise, to all, substantially all or a substantial
part, of the business and/or assets of the Corporation, by written agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession has taken place.
Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself held invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including without
limitation each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself held
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.
Section 17.    Exception to Right of Indemnification or Advancement of Expenses.
(a)    Notwithstanding anything in this Agreement to the contrary, but subject
to the penultimate sentence of Section 9 and subject to Section 12(e),
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding, or any claim therein,
brought or made by Indemnitee voluntarily and not by way of defense against the
Corporation or any other person or entity unless the initiation thereof was
expressly approved by the Board. For the avoidance of doubt, (1) Indemnitee
shall not be deemed, for purposes of this paragraph, to have initiated or
brought any claim by reason of (a) having asserted any affirmative defenses in
connection with a claim not initiated by Indemnitee



--------------------------------------------------------------------------------




or (b) having made any counterclaim (whether permissive or mandatory) in
connection with any claim not initiated by Indemnitee and (2) Indemnitee shall
be entitled to indemnification and advancement for any suit initiated by
Indemnitee to enforce the rights provided for in this Agreement, as contemplated
by the penultimate sentence of Section 9 and Section 12(e).
(b)    Notwithstanding anything in this Agreement to the contrary, Indemnitee
shall not be entitled to indemnification for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended, or similar provisions of state statutory law or common law.
Section 18.    Settlement. The Corporation shall have no obligation to indemnify
Indemnitee hereunder for any amounts paid in settlement of any Proceeding
effected without the Corporation’s prior written consent, which shall not be
unreasonably withheld.
Section 19.    Trust Fund. Upon the occurrence of a Rating Event, the
Corporation shall create a trust fund (the “Trust”) for the benefit of the
Indemnitee under this Agreement and from time to time shall fund additional
amounts to the Trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated to be incurred following such Rating Event in connection
with investigating, preparing for, participating in, and/or defending any
Proceeding and any judgments, fines or other amounts reasonably anticipated to
be paid related thereto for which Indemnitee is entitled to indemnification
and/or advancement of Expenses pursuant to this Agreement. The amount or amounts
to be deposited in the Trust pursuant to the foregoing funding obligation shall
be determined by the trustee of the Trust (the “Trustee”) taking into account
directors’ and officers’ liability insurance maintained by the Corporation. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Indemnitee, (ii) the
Trustee shall advance, within 30 days of a request by Indemnitee, any and all
Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse the Trust
under the same circumstances for which Indemnitee would be required to reimburse
the Corporation under Section 9 of this Agreement), (iii) the Trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the Trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise no later than 30 days after notice to the
Corporation in accordance with Section 25 and (v) all unexpended funds in the
Trust shall revert to the Corporation upon a final determination by the Trustee
or a court of competent jurisdiction, as the case may be, that Indemnitee has
been fully indemnified under the terms of this Agreement. The Trustee shall be
chosen by the Corporation in good faith and must be acceptable to the Indemnitee
(provided that the Indemnitee’s consent to the selection of a Trustee shall not
be unreasonably withheld). All income earned on the assets held in the Trust
shall be reported as income by the Corporation for federal, state, local and
foreign tax purposes. The Corporation shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorney’s fees), claims, liabilities, loss and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust. The establishment of the Trust shall not, in any way,
diminish the Corporation’s obligation to



--------------------------------------------------------------------------------




indemnify an Indemnitee to the full extent required by this Agreement.
Section 20.    Access to Information. The Corporation shall provide Indemnitee
with such information as the Corporation determines is reasonable under the
circumstances to enable Indemnitee to enforce Indemnitee’s rights under this
Agreement; provided that the Corporation shall not be required to deliver any
information pursuant to this Section 20 if the provision of such information
would, in the Corporation’s judgment, prejudice the Corporation’s rights or
obligations in any Proceeding. The foregoing shall not prejudice the rights of
Indemnitee to discovery or otherwise in a Proceeding commenced in the Delaware
Court to enforce this Agreement. Indemnitee agrees that any information provided
to Indemnitee pursuant to this section is material non-public information that
Indemnitee is obligated to hold in confidence and may not disclose publicly or
trade on the basis of; provided, however, that Indemnitee is permitted to use
such information and to disclose such information to Indemnitee’s legal counsel
solely in connection with defending Indemnitee from legal liability.
Section 21.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart, signed by the party against whom enforceability is
sought, may constitute evidence of the existence of this Agreement.
Section 22.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 23.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
Section 24.    Notice by Indemnitee. Indemnitee agrees to notify the Corporation
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.
Section 25.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
(a)    If to Indemnitee, to:



--------------------------------------------------------------------------------




[Insert Address]
(b)    If to the Corporation, to:
Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church, Virginia 22042
Attention: Corporate Secretary
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
Section 26.    Governing Law and Consent to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws in
effect in the State of Delaware, without regard to its conflict of laws rules.
The Corporation and Indemnitee hereby irrevocably and unconditionally (i) agree
that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Delaware Court, and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) consent to service of process at the address set
forth in Section 25 of this Agreement with the same legal force and validity as
if served upon such party personally within the State of Delaware, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.
Section 27.    Enforcement; Specific Performance. The Corporation expressly
confirms and agrees that it has entered into this Agreement in order to induce
Indemnitee to serve or to continue to serve as a director or officer of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity. The parties hereto agree that a delayed monetary
remedy for breach of this Agreement shall cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce the
Corporation’s obligations to advance Expenses provided under this Agreement by
seeking injunctive relief and/or specific performance hereof, without further
showing actual damage or irreparable harm. The parties hereto further agree that
Indemnitee shall be entitled to any such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertaking in connection therewith. The Corporation acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court, and the Corporation hereby waives any such requirement of a bond or
undertaking. Nothing herein shall prevent Indemnitee from seeking or obtaining
any other relief to which Indemnitee may be entitled.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the



--------------------------------------------------------------------------------




day and year first above written.
NORTHROP GRUMMAN CORPORATION        INDEMNITEE
_____________________________                __________________________
Wesley G. Bush                        [Name]
Chairman,
Chief Executive Officer and President







